Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remarks
This communication has been issued in response to Applicant’s amended limitations filed 21 June 2022.  As discussed within the previous communication, the rejection of amended Claims 1-10 & 13-19 under 35 USC 101 has been maintained, where the claimed invention continues to be directed to an abstract idea without significantly more, and contains limitations that can practically be performed in the human mind, and as such, under the broadest reasonable interpretation they amount to a mental process.  Updated rationale has been provided below.  Claims 1-10, 13-19 & 21-23 are now pending in this application.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, 13-19 & 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The limitations of Claim 1 are “identifying a particular subject in the query”, “identifying a plurality of sections of the recording including references to the particular subject of the query and identifying corresponding sections of the recording providing a context to the identified references”, and “grouping the plurality of sections and corresponding sections into sequential sets of subdivisions”, contain limitations that can practically be performed in the human mind, and as such, under the broadest reasonable interpretation they amount to a mental process.  
Claim 1 as currently provided, fails to recite additional elements that integrate the judicial exception disclosed above into a practical application.  The “query module”, “memory”, and “a graphical user interface” are recited at a high-level of generality (i.e., as a generic computer, memory and processor for performing generic computer functions of identifying sections of a recording, grouping the sections into subdivisions, and presenting the information to the user) such that they amount to no more than mere instructions to apply the exception using one or more generic computer components.  The plurality of functions, such as the “receiving a query input for a recording...” and “presenting the condensed snippets to the user” limitation listed above, are performed, “by one or more computing devices” and are similarly not indicative of integration into a practical application because it constitutes the performance of one or more abstract ideas using well-understood, routine, and conventionally used techniques utilizing mere computer components.  The mere execution of these tasks using conventionally used hardware components does not integrate an abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The limitations for “identifying a plurality of sections of the recording including references to the particular subject of the query and identifying corresponding sections of the recording providing a context to the identified references” is merely providing further classification and grouping of data {i.e. “portions...that reference the particular subject”/”portions...that provide context”} for presentation using an extra-solution activity for the presenting of content.  The mere presentation of data does not integrate an abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	The claim as currently presented does not recite additional elements that amount to significantly more than the judicial exception analyzed above. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of, “receiving a query input for a recording into a query module”, ”generating condensed snippets of the plurality of sections wherein each set of the sequential sets of subdivisions are combined into a single snippet” and “presenting the condensed snippets to the user”, merely provides for the gathering of data using at least a computer component and memory device, which is treated as insignificant extra solution activity.  The claim language of, “generating condensed snippets of the plurality of sections wherein each set of the sequential sets of subdivisions are combined into a single snippet...”, has been treated similarly as insignificant extra solution activity, and merely provides for the utilization of one or more techniques for condensing and grouping snippets of a recording using mere computer components.  The grouped snippets can be an arrangement of portions of handwritten documents and/or mental recollections into one condensed and summarized listing further enhanced through the use of mere computing devices, thus, being considered insignificant extra solution activity.   The utilization of components such as “a query module”, “a memory”, and “a graphical user interface” amount to no more than mere instructions to apply the exception using generic computer components. The “memory”, “a query module”, and “a graphical user interface”, used singularly or in combination, do not amount to significantly more than the judicial exception.  Applicant’s disclosure, at least within paragraphs [0112-0116] provide the mere use of a computer and its components for the implementation of Applicant’s claimed functions utilizing well-understood, routine and conventionally used techniques.   Claim limitations that serve to limit an invention to a particular technological environment will not be sufficient in constituting an inventive concept.  What is needed is a claim element that improves a technological process or otherwise improves the functioning of a computer.  Within Applicant’s “identifying a particular subject in the query” limitation, it would be helpful to add further specificity to the “identifying...a particular subject in order to better teach the improvement in a technological process or its functionality.  Applicant’s limitation providing for, “presenting the condensed snippets to the user”, amounts to mere data output, similar to activities found by the courts to be well-understood, routine, and conventional activity when they are claimed as insignificant extra-solution activity (see OIP Techs, 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.)  
Independent Claims 9 & 17 have been analyzed using similar rationale and are similarly not patent eligible as they are directed to an abstract idea without significantly more.  
Dependent Claim 2 provides for the same abstract idea discussed for Claim 1, and provides for the “determining that at least two sections of the plurality of sections include at least a common feature corresponding to the particular subject”, which is considered well-understood, routine and conventional techniques commonly used within the application of a computer, which is merely performing the step of organizing features into sections.  The claim limitations amount to mental processes that can practically be performed in the human mind while utilizing insignificant extra-solution activity for incorporating well-understood, routine and conventional techniques involving the mere gathering of data, similar to Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754., making them not enough to turn the abstract idea of the Independent Claims into a practical application.  Corresponding Claim 10 recites similar limitations and are rejected in view of similar rationale provided above.

Dependent Claim 3 provides for the same abstract idea discussed for Claim 1, and provide for “generating a plurality of partitions...” by “identifying a total number of the plurality of sections”, “correlating the total number of the plurality of sections to a first partition, wherein the first partition includes all of the plurality of sections and is associated with a first granularity” and “correlating each subsequent partition of the plurality of partitions to one minus the previous number of the plurality of sections, wherein each subsequent partition is associated with a corresponding granularity”, which is considered well-understood, routine and conventional techniques commonly used within the application of a computer, where the claim language is merely the performance of identifying sections and correlating those identified sections to plurality of partitions.  The claim limitations amount to mental processes that can practically be performed in the human mind while utilizing insignificant extra-solution activity for incorporating well-understood, routine and conventional techniques involving the mere gathering of data, similar to Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754., making them not enough to turn the abstract idea of the Independent Claims into a practical application.  Corresponding Claim 19 recites similar limitations and are rejected in view of similar rationale provided above.
   
 Dependent Claim 5 provides for of determining one or more sections of the recording, which include further steps for “analyzing...plurality of sections”, and “identifying a similar acoustic within at least two of the plurality of sections, wherein the similar acoustic is a sound identified to be above an identical acoustic threshold”, as discussed within Claim 5, amount to mental processes that can practically be performed in the human mind while utilizing insignificant extra-solution activity proving the mere gathering of data, similar to Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754.  The use of “natural language processing” for the performance of the “analyzing...” within dependent Claim 5 is recited at a high level of generality (i.e., as a means for processing acoustic data into partitions for further analysis) and amounts to insignificant extra-solution activity. The analysis of acoustic data performed by natural language processing merely automates, identifies, and compares data against an applied threshold (i.e., the analysis and partitioning of acoustic data based on subject), and is, likewise, insignificant extra-solution activity, similar to Recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016).  Claims 13 & 18 recite similar limitations and are rejected in view of rationale provided above.
Dependent Claim 6 provides for the “analyzing the recording for the particular subject” and “tagging...the plurality of sections in which the particular subject is identified”, amounting to mere mental processes  for analyzing and assigning  labels to one or more sections, which are that can practically be performed in the human mind while utilizing insignificant extra-solution activity, which is considered the mere gathering of data, similar to Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754.  The use of “an indicator” for the performance of the “tagging...” within dependent Claim 5 is recited at a high level of generality (i.e., as a means for tagging sections of a recording) and amounts to insignificant extra-solution activity.  Claim 14 recites similar limitations and are rejected in view of rationale provided above.
Claim 4 provide limitations for “determining which of the sequential sets of  subdivisions to present to the user based on a selected granularity of the partitions” and “emphasizing one or more specific areas of the recording associated with the determined subdivisions to present to the user”, where determining subdivisions of sections of media pertaining to particular subject matter by determining and emphasizing which subdivisions to display using well-understood, routine and conventionally used techniques that amount to insignificant extra solution activity utilizing one or more of a general computing component, such as a display device, similar to Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
Claim 7 provides teachings “accessing a subject repository, wherein the subject repository includes images and textual representations of dialogue of the recording” and “examining a subject repository for one or more images or textual representations of dialogue associated with the particular subject”, which is the mere accessing and analysis of data items within a collection of items, amounting to mental processes that can practically be performed in the human mind while utilizing insignificant extra-solution activity, which is the mere gathering of data, similar to Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).  Corresponding Claim 15 recites similar limitations and are rejected in view of rationale provided above.  
Claim 8 provides teachings for identifying the particular subject in each of the one or more sections having further steps of further “automatically identifying all of the subdivisions with at least one subject”, “scoring the subdivisions according to the number of times the subject is identified in a subdivision”, “comparing each score to a subject identification threshold”, and “generating a new recording of the subdivisions that have a score exceeding the subject identification threshold”, which is the performance of steps which identify, compare and score one or more of a plurality of subdivisions of data against a threshold, amounting to mental processes that can practically be performed in the human mind while utilizing insignificant extra-solution activity, similar to Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754. Corresponding Claim 16 recites similar limitations and are rejected in view of rationale provided above.

	Claim 21 provides teachings for “wherein identifying the plurality of sections is performed using a natural language processing system”, which is a well-understood, routine and conventional technique commonly used within the application of a computer, and which continues to account for the mere performance of clustering techniques for the clustering of a plurality of data records, and which are insignificant extra-solution activity, similar to the mere aggregation and classification of information of Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015), making it not enough to turn the abstract idea of the Independent Claims into a practical application. Additionally, the use of a “natural language processing system” for the clustering of groups of data records within Claim 21 is recited at a high level of generality (i.e., as a means for creating segments of data) and amounting to insignificant extra-solution activity.


	Claim 22 provides teachings for “wherein identifying corresponding sections of the recording providing the context to the identified references is performed using an image processing system, which is a well-understood, routine and conventional technique commonly used within the application of a computer, and which continues to account for the mere performance of clustering techniques for the clustering of a plurality of data records, and which are insignificant extra-solution activity, similar to the mere aggregation and classification of information of Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015), making it not enough to turn the abstract idea of the Independent Claims into a practical application. Additionally, the use of an “image processing system” for the clustering of groups of data records within Claim 22 is recited at a high level of generality (i.e., as a means for creating segments of data) and amounting to insignificant extra-solution activity.


	Claim 23 provides teachings for “wherein presenting the sequential sets of subdivisions to the user includes: combining the sequential sets of subdivisions into a single recording in chronological order”, which accounts for the mere incorporation of one or more data gathering techniques for the selection and presentation of one or more data records while utilizing insignificant extra-solution activity, similar to Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016), making them not enough to turn the abstract idea of the Independent Claims into a practical application.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 9, 17 & 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo et al (USPG Pub No. 20180322103A1; Yeo hereinafter) in view of Shetty et al (USPG Pub No. 20160070962A1; Shetty hereinafter). 

As for Claim 1, Yeo teaches, A computer-implemented method comprising: 
receiving a query input for a recording into a query module (see pp. [0055]; e.g., the reference of Yeo provides for the utilization of an “NLP component” {i.e. Applicant’s “query module”}, which can obtain an “input audio signal” {i.e. Applicant’s “query input”}.  Additionally, paragraph [0101] discusses the ability of a user to enter a search for audio content or video content including one or more keywords); 
identifying a particular subject in the query (see pp. [0055]; e.g., the NLP component can identify at least one request or trigger keyword {i.e. Applicant’s “query”} indicating intent or “subject matter”, considered equivalent to the claimed identification of a particular subject matter in the query); and 
identifying a plurality of sections of the recording including references to the particular subject of the query and identifying corresponding sections of the recording providing a context to the identified references (see pp. [0114-0116]; e.g., the reference of Yeo teaches of matching/associating features of multimedia elements {i.e. video/audio data} with a digital components, once a user query is performed for images, video, audio, or other content.  As discussed above, an NLP component can identify at least one request or trigger keyword indicating intent or “subject matter”.  As stated within the cited paragraph [0116], “...features of video data included on the content provider computing device resource may be extracted and matched with features of video data associated with a digital component, using a video matching technique. Such a technique may extract individual still frames of each video and compare the still frames to determine whether a video on a content provider computing device resource matches a video associated with a digital component”. The cited portion provides an example of the identification of portions of video content in the form of individual frames associated with features of video data based on an identified subject matter.  In regards to audio recordings, earlier text of paragraph [0074] teach of the utilization of the NLP component in determining context between at least two or more of a “communication session” having a determined topic {i.e. taxi service”} referring to audio signals transmitted between the client device and a data processing system, where the audio signals contained “keywords, action data structures, or content item objects”.  Additional “related” audio signals pertaining to one or more desired contexts can be identified and used, according to the determination of at least a “session handler”).
The reference of Yeo does not appear to explicitly recite the limitations of, “grouping the plurality of sections and corresponding sections into sequential sets of subdivisions”; “generating condensed snippets of the plurality of sections wherein each set of the sequential sets of subdivisions are combined into a single snippet”; and “presenting the condensed snippets to the user”.
The reference of Shetty recites the limitations of, 
“grouping the plurality of sections and corresponding sections into sequential sets of subdivisions” (see pp. [0010-0011], [0064]; e.g., paragraphs [0010-0011] refer to the determination of representative segments amongst a plurality of relevant segments of one or more videos based on relevance scores determined on the match between the relevant segment and semantic concepts associated with the query/request.  After scoring, a set of representative segments is selected from among the relevant segments to summarize a video, accounting for the grouping of a plurality of sections and corresponding sections.  The summary chronologically combines the representative frames and presents a series of frames to the user, in the same fashion as “the plurality of sections...into sequential sets of subdivisions”.  The user is presented with relevant segments/relevant frames while the video plays, adjacent to one another. According to at least paragraph [0064], another portion of the video preview interface, known as the “scene preview”, is displayed to the user, and is shown in addition to the relevant videos or may be a separate interface/display for displaying a thumbnail of the relevant search results.  The default thumbnail is replaced with a representative frame for each video having the highest relevance score.  The scene preview presents each video summarized by the representative frame that best summarizes the video relative to the search query entered by the user. As clearly stated within the cited paragraph [0064], “In addition, while the scene preview 630 is shown here as a portion of the video preview interface 600, in this embodiment an interface element 650 permits a user to view additional videos summarized by representative frames. This interface element 650 provides the user with additional search results that also have default thumbnails replaced with query- or user-specific representative frames”, thus, providing results with additional context pertaining to the request and its conceptual elements); 
“generating condensed snippets of the plurality of sections wherein each set of the sequential sets of subdivisions are combined into a single snippet” (see pp. [0061], [0064]; e.g., paragraph [0061] teaches of the formation of “representative segments” selected from a plurality of segments determined to be relevant to a request, where the “representative segments” are considered equivalent to Applicant’s “condensed snippets” as the plurality of representative segments are chronologically combined into one entity by at least a “video summary module”.  According to at least paragraph [0064], another portion of the video preview interface, known as the “scene preview”, is displayed to the user, and is shown in addition to the relevant videos or may be a separate interface/display for displaying a thumbnail of the relevant search results.  The default thumbnail is replaced with a representative frame for each video having the highest relevance score.  The scene preview presents each video summarized by the representative frame that best summarizes the video relative to the search query entered by the user. As clearly stated within the cited paragraph [0064], “In addition, while the scene preview 630 is shown here as a portion of the video preview interface 600, in this embodiment an interface element 650 permits a user to view additional videos summarized by representative frames. This interface element 650 provides the user with additional search results that also have default thumbnails replaced with query- or user-specific representative frames”, thus, providing results with additional context pertaining to the request and its conceptual elements); and 
 “presenting the condensed snippets to the user” (see pp. [0061-0062]; e.g., according to at least paragraphs [0061-0062], a “video summary module” is utilized for generating a video summary using the representative frames for the selected representative segments, where the video summary chronologically combines the representative frames and may present a series of the representative frames to the user in a “storyboard”, for example, where the user may determine whether or not to view the entire video.  A “video preview interface” is then utilized for providing to the client device representative frames of video for browsing, and determining whether to view the video in full based on the video preview.  Additionally, paragraph [0066] teaches of further interfaces for presenting representative frames of a video, which are ranked by relevance score and ordered chronologically).
The combined Yeo and Shetty references are considered analogous art for being within the same field of endeavor, which is presenting representative video summaries to a user.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the segmentation and presentation of relevant video segments based on conceptual elements of the received request, as taught by Shetty, with the Yeo reference, because selection of a preview of longer form video fails to accurately represent the full content of the video and a user is not able to quickly distinguish whether a particular video has the desired content without watching the video itself. (Shetty; [0005])

As for Claim 9, Yeo teaches, A system comprising:
a memory (see pp. [0036]; e.g., memory); and
a query module in communication with the memory (see pp. [0030]; e.g., query terms are received as input from a user within a mechanism of a data processing system), the query module being configured to perform operations comprising:
receiving a query input for a recording into a query module (see pp. [0055]; e.g., the reference of Yeo provides for the utilization of an “NLP component” {i.e. Applicant’s “query module”}, which can obtain an “input audio signal” {i.e. Applicant’s “query input”}.  Additionally, paragraph [0101] discusses the ability of a user to enter a search for audio content or video content including one or more keywords);
identifying a particular subject in the query (see pp. [0055]; e.g., the NLP component can identify at least one request or trigger keyword {i.e. Applicant’s “query”} indicating intent or “subject matter”, considered equivalent to the claimed identification of a particular subject matter in the query); and
identifying a plurality of sections of the recording including references to the particular subject of the query and identifying corresponding sections of the recording providing a context to the identified references (see pp. [0114-0116]; e.g., the reference of Yeo teaches of matching/associating features of multimedia elements {i.e. video/audio data} with a digital components, once a user query is performed for images, video, audio, or other content.  As discussed above, an NLP component can identify at least one request or trigger keyword indicating intent or “subject matter”.  As stated within the cited paragraph [0116], “...features of video data included on the content provider computing device resource may be extracted and matched with features of video data associated with a digital component, using a video matching technique. Such a technique may extract individual still frames of each video and compare the still frames to determine whether a video on a content provider computing device resource matches a video associated with a digital component”. The cited portion provides an example of the identification of portions of video content in the form of individual frames associated with features of video data based on an identified subject matter.  In regards to audio recordings, earlier text of paragraph [0074] teach of the utilization of the NLP component in determining context between at least two or more of a “communication session” having a determined topic {i.e. taxi service”} referring to audio signals transmitted between the client device and a data processing system, where the audio signals contained “keywords, action data structures, or content item objects”.  Additional “related” audio signals pertaining to one or more desired contexts can be identified and used, according to the determination of at least a “session handler”).
The reference of Yeo does not appear to recite the limitations of, “grouping the plurality of sections and corresponding sections into sequential sets of subdivisions”; “generating condensed snippets of the plurality of sections wherein each set of the sequential sets of subdivisions are combined into a single snippet”; and “presenting the condensed snippets to the user”.
The reference of Shetty teaches, 
“grouping the plurality of sections and corresponding sections into sequential sets of subdivisions” (see pp. [0010-0011], [0064]; e.g., paragraphs [0010-0011] refer to the determination of representative segments amongst a plurality of relevant segments of one or more videos based on relevance scores determined on the match between the relevant segment and semantic concepts associated with the query/request.  After scoring, a set of representative segments is selected from among the relevant segments to summarize a video, accounting for the grouping of a plurality of sections and corresponding sections.  The summary chronologically combines the representative frames and presents a series of frames to the user, in the same fashion as “the plurality of sections...into sequential sets of subdivisions”.  The user is presented with relevant segments/relevant frames while the video plays, adjacent to one another. According to at least paragraph [0064], another portion of the video preview interface, known as the “scene preview”, is displayed to the user, and is shown in addition to the relevant videos or may be a separate interface/display for displaying a thumbnail of the relevant search results.  The default thumbnail is replaced with a representative frame for each video having the highest relevance score.  The scene preview presents each video summarized by the representative frame that best summarizes the video relative to the search query entered by the user. As clearly stated within the cited paragraph [0064], “In addition, while the scene preview 630 is shown here as a portion of the video preview interface 600, in this embodiment an interface element 650 permits a user to view additional videos summarized by representative frames. This interface element 650 provides the user with additional search results that also have default thumbnails replaced with query- or user-specific representative frames”, thus, providing results with additional context pertaining to the request and its conceptual elements); 
“generating condensed snippets of the plurality of sections wherein each set of the sequential sets of subdivisions are combined into a single snippet” (see pp. [0061], [0064]; e.g., paragraph [0061] teaches of the formation of “representative segments” selected from a plurality of segments determined to be relevant to a request, where the “representative segments” are considered equivalent to Applicant’s “condensed snippets” as the plurality of representative segments are chronologically combined into one entity by at least a “video summary module”.  According to at least paragraph [0064], another portion of the video preview interface, known as the “scene preview”, is displayed to the user, and is shown in addition to the relevant videos or may be a separate interface/display for displaying a thumbnail of the relevant search results.  The default thumbnail is replaced with a representative frame for each video having the highest relevance score.  The scene preview presents each video summarized by the representative frame that best summarizes the video relative to the search query entered by the user. As clearly stated within the cited paragraph [0064], “In addition, while the scene preview 630 is shown here as a portion of the video preview interface 600, in this embodiment an interface element 650 permits a user to view additional videos summarized by representative frames. This interface element 650 provides the user with additional search results that also have default thumbnails replaced with query- or user-specific representative frames”, thus, providing results with additional context pertaining to the request and its conceptual elements); and 
 “presenting the condensed snippets to the user” (see pp. [0061-0062]; e.g., according to at least paragraphs [0061-0062], a “video summary module” is utilized for generating a video summary using the representative frames for the selected representative segments, where the video summary chronologically combines the representative frames and may present a series of the representative frames to the user in a “storyboard”, for example, where the user may determine whether or not to view the entire video.  A “video preview interface” is then utilized for providing to the client device representative frames of video for browsing, and determining whether to view the video in full based on the video preview.  Additionally, paragraph [0066] teaches of further interfaces for presenting representative frames of a video, which are ranked by relevance score and ordered chronologically).
The combined Yeo and Shetty references are considered analogous art for being within the same field of endeavor, which is presenting representative video summaries to a user.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the segmentation and presentation of relevant video segments based on conceptual elements of the received request, as taught by Shetty, with the Yeo reference, because selection of a preview of longer form video fails to accurately represent the full content of the video and a user is not able to quickly distinguish whether a particular video has the desired content without watching the video itself. (Shetty; [0005])

Claim 17 amounts to a computer program product comprising a non-transitory computer readable storage medium comprising instructions that, when executed by one or more processors, performs the computer-implemented method of Claim 1.  Accordingly, Claim 17 is rejected for substantially the same reasons as presented above for Independent Claim 1, and based on the references’ disclosure of the necessary supporting hardware and software (Miller; see col. 7, lines 10-64; e.g., method for implementation integrating hardware and software components).

	As for Claim 21, Yeo teaches, “wherein identifying the plurality of sections is performed using a natural language processing system” (see pp. [0038]; e.g., the reference of Yeo teaches of using the “NPL component”, which is a “natural language processor component” that engages with one or more of a client device and data processing system to facilitate a back-and-forth real-time voice or audio-based conversation).


	As for Claim 22, Yeo teaches, “wherein identifying corresponding sections of the recording providing the context to the identified references is performed using an image processing system” (see pp. [0076]; e.g., the reference of Yeo teaches of utilizing at least an “image processing technique” for candidate content item selection by a “content selector component”).


	As for Claim 23, Yeo provides for the extraction of audiovisual features from digital components.
	Yeo does not explicitly recite the limitation of, “wherein presenting the sequential sets of subdivisions to the user includes: combining the sequential sets of subdivisions into a single recording in chronological order”.
	Shetty recites the limitation, “wherein presenting the sequential sets of subdivisions to the user includes: combining the sequential sets of subdivisions into a single recording in chronological order” (see pp. [0061-0062]; e.g., according to at least paragraphs [0061-0062] of Shetty, a “video summary module” is utilized for generating a video summary using the representative frames for the selected representative segments, where the video summary chronologically combines the representative frames and may present a series of the representative frames to the user in a “storyboard”, for example, where the user may determine whether or not to view the entire video.  A “video preview interface” is then utilized for providing to the client device representative frames of video for browsing, and determining whether to view the video in full based on the video preview.  Additionally, paragraph [0066] teaches of further interfaces for presenting representative frames of a video, which are ranked by relevance score and ordered chronologically).
The combined Yeo and Shetty references are considered analogous art for being within the same field of endeavor, which is presenting representative video summaries to a user.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the segmentation and presentation of relevant video segments based on conceptual elements of the received request, as taught by Shetty, with the Yeo reference, because selection of a preview of longer form video fails to accurately represent the full content of the video and a user is not able to quickly distinguish whether a particular video has the desired content without watching the video itself. (Shetty; [0005])


Claim 2-8, 10, 13-16, 18 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo et al (USPG Pub No. 20180322103A1; Yeo hereinafter) in view of Shetty et al (USPG Pub No. 20160070962A1; Shetty hereinafter) further in view of Miller et al (US Patent No. 9633696B1; e.g., Miller hereinafter). 
As for Claim 2, the reference of Yeo provides for the extraction of audiovisual features from digital components, and the Shetty reference teaches of providing for a video hosting service having the ability to identify segments within video based on the features of the video, where each segment identifies a portion of consecutive frames of the video that are to be summarized together.
The combined Yeo and Shetty references are considered analogous art for being within the same field of endeavor, which is presenting representative video summaries to a user.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the segmentation and presentation of relevant video segments based on conceptual elements of the received request, as taught by Shetty, with the Yeo reference, because selection of a preview of longer form video fails to accurately represent the full content of the video and a user is not able to quickly distinguish whether a particular video has the desired content without watching the video itself. (Shetty; [0005])
The references of Yeo and Shetty do not explicitly recite the limitation of, “determining that at least two sections of the plurality of sections include at least a common feature corresponding to the particular subject”.
Miller teaches, “determining that at least two sections of the plurality of sections include at least a common feature corresponding to the particular subject” (see col. 41, lines 44-67; col. 42, lines 1-35; col. 48, lines 20-56; e.g., the reference of Miller serves as an enhancement to the combined Yeo and Shetty references, and teaches of providing for a sampling period by a synchronization engine in the creation of a derived content template, in which the synchronization engine constructs a derived content template using any number of common features such as “total energy envelope” and/or Fourier transform vector sequence, and computing the feature vectors sequentially across an entire audio track corresponding to a video frame, clip, or clip real, at a desired sampling frequency, with each sample/”feature vector” associated with a time code according to sampling frequency, reading on Applicant’s claimed limitation.  As stated within the cited column 41, lines 44-59, the reference of Miller utilizes at least a “synchronization engine” which may construct a derived content template using any number of common features {i.e. “total energy envelope”, “modulation filter bank outputs”} for the sampling of video frames into at least a structure such as a “clip reel”, for example).
The combined Yeo, Shetty and Miller are considered analogous art for being within the same field of endeavor, which is finding relationships between multiple portions of content and the extraction of features from input requests.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the grouping and displaying of content by subject matter/topic information extracted from user input, as taught by Miller, with Shetty and Yeo in order to create synchronized content derived from reference content. (Miller; col. 2, lines 60-66)

As for Claim 3, the reference of Yeo provides for the extraction of audiovisual features from digital components, and the Shetty reference teaches of providing for a video hosting service having the ability to identify segments within video based on the features of the video, where each segment identifies a portion of consecutive frames of the video that are to be summarized together.
The references of Yeo and Shetty do not explicitly recite the limitations of, “generating a plurality of partitions, wherein the plurality of partitions are generated by: identifying a total number of the plurality of sections”; “correlating the total number of the plurality of sections to a first partition, wherein the first partition includes all of the plurality of sections and is associated with a first granularity”; and “correlating each subsequent partition of the plurality of partitions to one minus the previous number of the plurality of sections, wherein each subsequent partition is associated with a corresponding granularity”.
Miller teaches, “generating a plurality of partitions, wherein the plurality of partitions are generated by: identifying a total number of the plurality of sections” (see col. 3, lines 30-39, 59-67; col. 4, lines 1-11; e.g., the reference of Miller teaches of partitioning the derived content template into a plurality of template elements, reading on Applicant’s identifying step)
“correlating the total number of the plurality of sections to a first partition, wherein the first partition includes all of the plurality of sections and is associated with a first granularity” (see col. 42, lines 58-67; col. 43, line 1; col. 44, lines 62-67; col. 45, lines 1-6; e.g., the cited portions of Miller teach of utilizing one or more similarity metrics such as correlation, coefficients, distance measure, etc., as alignment measures which align the elements of the derived content template with one or more reference templates.  The alignment procedures are utilized to identify portions of the derived content template that match portions of the reference content and associate these matched portions into a map of alignment information, reading on Applicant’s claimed “correlating” limitation); and
“correlating each subsequent partition of the plurality of partitions to one minus the previous number of the plurality of sections, wherein each subsequent partition is associated with a corresponding granularity” (see col. 42, lines 58-67; col. 43, line 1, 18-22; col. 44, lines 62-67; col. 45, lines 1-6; e.g., the cited portions of Miller teach of utilizing one or more similarity metrics such as correlation, coefficients, distance measure, etc., as alignment measures which align the elements of the derived content template with one or more reference templates.  The alignment procedures are utilized to identify portions of the derived content template that match portions of the reference content and associate these matched portions into a map of alignment information.  According to column 43, line 1, 18-22, the Pearson correlation coefficient appears to be performing the equivalent method for correlating partitions and sections).
The combined Yeo, Shetty and Miller are considered analogous art for being within the same field of endeavor, which is finding relationships between multiple portions of content and the extraction of features from input requests.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the grouping and displaying of content by subject matter/topic information extracted from user input, as taught by Miller, with Shetty and Yeo in order to create synchronized content derived from reference content. (Miller; col. 2, lines 60-66)

As for Claim 4, the reference of Yeo provides for the extraction of audiovisual features from digital components, and the Shetty reference teaches of providing for a video hosting service having the ability to identify segments within video based on the features of the video, where each segment identifies a portion of consecutive frames of the video that are to be summarized together.
The references of Yeo and Shetty do not explicitly recite the limitations of, “determining which of the sequential sets of subdivisions to present to the user based on a selected granularity of the partitions”; and “emphasizing one or more specific areas of the recording associated with the determined subdivisions to present to the user”.
Miller teaches, “determining which of the sequential sets of subdivisions to present to the user based on a selected granularity of the partitions” (see col. 21, lines 1-60; e.g., the cited reference teaches of utilizing a customer interface, which helps to determine information to be displayed to a user based on a plurality of factors pertaining to the particular request being received.  Highlighting text, for example, is a method used in order to further “emphasize” areas derived from one or more media files and associated with synchronized derived content. Graphical representations of locations within the media file where portions of a clip may be found is presented to a customer through a customer interface); and
“emphasizing one or more specific areas of the recording associated with the determined subdivisions to present to the user” (see col. 21, lines 1-31; e.g., the cited reference teaches of highlighting text, for example, in order to further “emphasize” areas derived from one or more media files and associated with synchronized derived content. Graphical representations of locations within the media file where portions of a clip may be found is presented to a customer through a customer interface).
The combined Yeo, Shetty and Miller are considered analogous art for being within the same field of endeavor, which is finding relationships between multiple portions of content and the extraction of features from input requests.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the grouping and displaying of content by subject matter/topic information extracted from user input, as taught by Miller, with Shetty and Yeo in order to create synchronized content derived from reference content. (Miller; col. 2, lines 60-66)

As for Claim 5, the reference of Yeo provides for the extraction of audiovisual features from digital components, and the Shetty reference teaches of providing for a video hosting service having the ability to identify segments within video based on the features of the video, where each segment identifies a portion of consecutive frames of the video that are to be summarized together.
The references of Yeo and Shetty do not explicitly recite the limitations of, “analyzing, using natural language processing, the plurality of sections” and “identifying a similar acoustic within at least two of the plurality of sections, wherein the similar acoustic is a sound identified to be above an identical acoustic threshold”.
Miller teaches, “analyzing, using natural language processing, the plurality of sections” (see col. 10, lines 45-64; col. 40, lines 3-28; e.g., utilizing natural language processing techniques by the synchronization engine for further analyzing generated templates of media files and the derived content); and 
“identifying a similar acoustic within at least two of the plurality of sections, wherein the similar acoustic is a sound identified to be above an identical acoustic threshold” (see col. 11, lines 53-67; e.g., the cited portions teach of considering average acoustic power within the metadata of each matched region, as one of the plurality of factors under consideration in influencing individual match scores.  According to column 3, lines 59-67 through column 4, lines 1-11, during the alignment process, a plurality of feature vectors are considered in order to determine a similarity metric, whereas acoustic power is one of a plurality of features under consideration and monitored for transgressing at least one threshold value).
The combined Yeo, Shetty and Miller are considered analogous art for being within the same field of endeavor, which is finding relationships between multiple portions of content and the extraction of features from input requests.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the grouping and displaying of content by subject matter/topic information extracted from user input, as taught by Miller, with Shetty and Yeo in order to create synchronized content derived from reference content. (Miller; col. 2, lines 60-66)

As for Claim 6, the reference of Yeo provides for the extraction of audiovisual features from digital components, and the Shetty reference teaches of providing for a video hosting service having the ability to identify segments within video based on the features of the video, where each segment identifies a portion of consecutive frames of the video that are to be summarized together.
The references of Yeo and Shetty do not explicitly recite the limitations of, “further comprising: analyzing the recording for the particular subject” and “tagging, with an indicator, the plurality of sections in which the particular subject is identified”.
Miller teaches, “further comprising: analyzing the recording for the particular subject” (see col. 21, lines 65-67; col. 22, lines 1-8; e.g., Column 21, lines 65-67 through column 22, lines 1-8 describe a process of receiving media file information from a user interface to a customer interface indicating a domain of the subject matter of the content included in the media file or a project to be associated with the media file from which the domain may be derived, equivalent to receiving a query from a user and identifying information such as domain and subject matter, reading on Applicant’s claim language.  Additionally, column 22, lines 9-35 teaches of a customer interface, equivalent in function to a processor, providing media file information in response to information received from the user at a user interface, with the received information being unique identifiers and attributes of these files); and
“tagging, with an indicator, the plurality of sections in which the particular subject is identified” (see col. 21, lines 32-54; e.g., the primary reference teaches of a customer interface having the ability to incorporate information descriptive of the attributes of the one or more media files, utilizing semantic tagging associated with the media file and identifiers pertaining to a domain of the subject matter presented in the content).
The combined Yeo, Shetty and Miller are considered analogous art for being within the same field of endeavor, which is finding relationships between multiple portions of content and the extraction of features from input requests.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the grouping and displaying of content by subject matter/topic information extracted from user input, as taught by Miller, with Shetty and Yeo in order to create synchronized content derived from reference content. (Miller; col. 2, lines 60-66)

As for Claim 7, the reference of Yeo provides for the extraction of audiovisual features from digital components, and the Shetty reference teaches of providing for a video hosting service having the ability to identify segments within video based on the features of the video, where each segment identifies a portion of consecutive frames of the video that are to be summarized together.
The references of Yeo and Shetty do not explicitly recite the limitations of, “further comprising: accessing a subject repository, wherein the subject repository includes images and textual representations of dialogue of the recording” and “examining the subject repository for one or more images or textual representations of dialogue associated with the particular subject”.
Miller teaches, “accessing a subject repository, wherein the subject repository includes images and textual representations of dialogue of the recording” (see col. 21, lines 65-67; col. 22, lines 1-8; e.g., the cited portions teach of accessing media file information exchanged between a user interface to a customer interface indicating a domain of the subject matter of the content included in the media file or a project to be associated with the media file from which the domain may be derived, equivalent to receiving a query from a user and identifying information such as domain and subject matter, reading on Applicant’s claim language.  Additionally, column 22, lines 9-35 teaches of a customer interface, equivalent in function to a processor, providing media file information in response to information received from the user at a user interface, with the received information being unique identifiers and attributes of these files.  Within previous text, column 9, lines 40-55 provide teachings into the access and management of a transcription job market within the transcription system by at least a market engine.  The market engine exchanges information with a plurality of components such as the customer interface, synchronization engine, market data storage and media file storage.  The media file storage contains audio and video content); and
“examining the subject repository for one or more images or textual representations of dialogue associated with the particular subject” (see col. 9, lines 40-67; col. 10, lines 1-19; e.g., within previous text, column 9, lines 40-55 provide teachings into the access and management of a transcription job market within the transcription system by at least a market engine.  The market engine exchanges information with a plurality of components such as the customer interface, synchronization engine, market data storage and media file storage.  The media file storage contains audio and video content).
The combined Yeo, Shetty and Miller are considered analogous art for being within the same field of endeavor, which is finding relationships between multiple portions of content and the extraction of features from input requests.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the grouping and displaying of content by subject matter/topic information extracted from user input, as taught by Miller, with Shetty and Yeo in order to create synchronized content derived from reference content. (Miller; col. 2, lines 60-66)

As for Claim 8, the reference of Yeo provides for the extraction of audiovisual features from digital components, and the Shetty reference teaches of providing for a video hosting service having the ability to identify segments within video based on the features of the video, where each segment identifies a portion of consecutive frames of the video that are to be summarized together.
The references of Yeo and Shetty do not explicitly recite the limitations of,  “further comprising: automatically identifying at least one subject in each subdivision of the sequential sets of subdivisions”; “determining for each subdivision a subject score according to the number of times the identified subject occurs in the subdivision”; “generating a new recording including only subdivisions subdivision scores exceeding a subject identification threshold”.
Miller teaches, “further comprising: automatically identifying at least one subject in each subdivision of the sequential sets of subdivisions” (see col. 26, lines 29-66; e.g., the reference of Miller teaches of utilizing an editor interface in order to provide a “preview screen” to a user which includes the media file content, draft transcription information associated with the media file, as well as job information for processing a transcription job by a user, and subject matter, in order to better match editors with transcription jobs an improve transcription quality); 
“determining for each subdivision a subject score according to the number of times the identified subject occurs in the subdivision” (see col. 4, lines 24-38; col. 11, lines 12-60; e.g., the cited portions teach of at least the synchronization engine generating a confidence document, which includes confidence scores associated with each stage of the synchronization process, such as scores pertaining to the metadata associated with each matched region and each unmatched region and scores pertaining to a listing of matched time regions or caption frames in the output);
“generating a new recording including only subdivisions subdivision scores exceeding a subject identification threshold” (see col.12, lines 1-26; e.g., the cited paragraph teaches the process of comparing one or more of a plurality of derived scores to a determined first and second threshold value, with the determined score being one of a plurality of feature values.  As stated previously, column 3, lines 59-67 through column 4, lines 1-11 teach that during the alignment process, a plurality of feature vectors are considered in order to determine a similarity metric, whereas acoustic power is one of a plurality of features under consideration and monitored for transgressing at least one threshold value).
The combined Yeo, Shetty and Miller are considered analogous art for being within the same field of endeavor, which is finding relationships between multiple portions of content and the extraction of features from input requests.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the grouping and displaying of content by subject matter/topic information extracted from user input, as taught by Miller, with Shetty and Yeo in order to create synchronized content derived from reference content. (Miller; col. 2, lines 60-66) 

Claims 10 & 13-16 amount to a system comprising instructions that, when executed by one or more processors, performs the method of Claims 2 & 5-8, respectively.  Accordingly, Claims 10 & 13-16 are rejected for substantially the same reasons as presented above for Claims 2 & 5-8 and based on the references’ disclosure of the necessary supporting hardware and software (Miller; see col. 7, lines 10-64; e.g., method for implementation integrating hardware and software components).

Claims 18 &19 amount to a computer program product comprising a non-transitory computer readable storage medium comprising instructions that, when executed by one or more processors, performs the method of Claims 2 & 3, respectively.  Accordingly, Claims 18 &19 are rejected for substantially the same reasons as presented above for Claims 2 & 3 and based on the references’ disclosure of the necessary supporting hardware and software (Miller; see col. 7, lines 10-64; e.g., method for implementation integrating hardware and software components).



Response to Arguments
Applicant's arguments and amendments, with respect to Yeo, Shetty and Miller’s alleged failure to teach the subject matter of at least Independent Claims 1, 9 and 17 have been fully considered, and are not persuasive, as the aforementioned references have been maintained for their corresponding teachings, with updated rationale provided within this communication above to address Applicant’s amended language and concerns.  
With respect to Applicant’s argument that:
“The Current Office Action states that the above-quoted claim language is disclosed at paragraphs 37-40 of Yeo and paragraphs 7-11, 61, and 64 of Shetty. (See Current Office Action at pages 19-21.) Applicant respectfully disagrees because these portions of Yeo and Shetty disclose back-and-forth real-time voice and audio-based conversation where keywords are detected and actions corresponding to the keywords are taken and further disclose identifying segments of a video having consecutive frames that are to be summarized together such that a representative frame from each segment is likely to capture alternative portions of the video and selecting a set of representative frames to combine for a preview based on a keyword query, but does not disclose identifying corresponding sections of the recording providing a context to the identified references to the particular subject matter of a query. 
The Current Office Action suggests that Shetty discloses identifying portions of the recording that provide context surrounding the particular subject by disclosing segmenting a video in multiple different ways by the various segment sets and extracting a representative frame from each of the segment sets to increase the likelihood that the representative frames capture alternative portions of the video. 
Applicant respectfully disagrees in that Shetty Page 11 of 14Response To Office Action dated 05/16/2022Application Number 15/696,535performs a process to ensure diversity among the concepts, not to inform a viewer of the context in which a particular subject is presented in the video. Paragraph 10 of Shetty states "The video hosting system selects segments that have the highest score and that reflect diversity among the semantic concepts associated with the selected segments. The representative frames associated with the selected segments are used to generate a summary of the video." Also paragraph 56 of Shetty states "the selection of frames emphasizes diversity of semantic concepts among the selected frames." This is a further reason that claims 1-10 and 13-19, as-amended, are patentable over the Applied Art.” 

Examiner is not persuaded and contends that the combined references of Yeo, Shetty and Miller et al references continue to read on Applicant’s amended limitations.  The primary Yeo et al reference teaches of matching/ associating features of multimedia elements with digital components once a user query is performed for images, video, audio, or other content.  As discussed above, an (NLP) “Natural language processor” component can identify at least one request or trigger keyword indicating intent or “subject matter”.  In regards to audio recordings, paragraph [0074] teaches of the utilization of the NLP component in determining context between at least two or more of a “communication session” having a determined/derived topic {i.e. taxi service”} referring to audio signals transmitted between at least the client device and a data processing system, where the audio signals contained “keywords, action data structures, or content item objects”.  Additional “related” audio signals pertaining to one or more desired contexts can be identified and utilized based on the determination of at least a “session handler”.  The Shetty reference is utilized as an enhancement to the teachings of Yeo, as paragraphs [0010-0011] refer to the determination of representative segments amongst a plurality of relevant segments of one or more videos based on relevance scores determined on the match between the relevant segment and semantic concepts associated with the query/request.  After scoring, a set of representative segments is selected from among the relevant segments to summarize a video, accounting for the grouping of a plurality of sections and corresponding sections.  The summary chronologically combines the representative frames and presents a series of frames to the user, in the same fashion as “the plurality of sections...into sequential sets of subdivisions”, further reading on Applicant’s claimed limitations.


Conclusion
The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
***Sun et al (USPG Pub No. 20150213118A1) teaches identifying information using referenced text.
***Buchheit et al (US Patent No. 9,418,105B2) teaches an email conversion management system.
***Kerschhofer et al (USPG Pub No. 20160226811A1) teaches a system and method for priority email management.
***Saikia et al (USPG Pub No. 20180144059A1) teaches animated snippets for search results.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036. The examiner can normally be reached Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								9/24/2022